DETAILED ACTION	

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the drawer”.  There is insufficient antecedent basis for this limitation in the claim.  There is no prior mentioning of a drawer.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over McNabb et al. (US 2002/0117511 – hereinafter McNabb) in view of Mills et al. (US 2013/0213998 – hereinafter Mills).

McNabb discloses a dispensing mechanism (4) for dispensing tablets (10) of a washing product into a washing machine (washing chamber), the dispensing mechanism (4) comprising: a storage module (2) containing a plurality of the tablets (10); and a dispensing module (18) for selectively dispensing the tablets (10) from the storage module (2), (see Figs. 1-4), the storage module (2) having an opening (1st opening above dispensing module and below the columns) in its lowermost surface and an inclined floor (14) to cause the tablets (10) to move towards the opening (1st opening above the dispensing module and below the columns) under gravity (see Fig. 2), and to convey tablets (10) from a position beneath the opening (1st opening above dispensing module and below the stacks) to an outlet opening (24, also could be at 50) via which the tablets (10) are expelled from the dispensing module(18) and into the washing machine (washing chamber) (see Figs. 1-5), but fails to specifically teach, wherein the storage module  is configured to attach to the top of the dispensing module, and the dispensing module having a screw dispenser and a motor to selectively rotate the screw dispenser.

Mills teaches wherein a storage module (108, 110), is configured to attach to a top of a dispensing module (102) (see Figs. 1-4), the storage module (108, 110) having an opening (156) in its lowermost surface and an inclined floor to cause (products) to move towards the opening (156) under gravity (see Fig. 5), the dispensing module (102) having a screw dispenser (204, 232) and a motor (300) to selectively rotate the screw dispenser (204, 232) to convey (products) from a position beneath the opening (156) to 

Further Re Claim 11:
McNabb discloses wherein the tablets are sized to require several per washing cycle (see paragraph [0012]).  

Claims 2, 3, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over McNabb in view of Mills and further in view of Delgado et al. (US 2015/0359412 – hereinafter Delgado).
Re Claims 2 and 14:McNabb in view of Mills teaches the device of claim 1 in wherein the mechanism is a stand-alone cartridge (see Figs. 1 of both McNabb and Mills), but fails to teach wherein the mechanism can be placed into the drawer of a washing machine.  

Delgado further in view teaches wherein a mechanism can be placed into a drawer (90) of a washing machine (see Fig. 5 and paragraph [0053]) (see Figs. 1-26).  Re Claim 14: Delgado teaches wherein the motor (552) is powered by the power supply (electrically coupled 50) of the washing machine (see paragraph [0103]).  Therefore, it would have 

Further Re Claim 3:
McNabb discloses wherein the dispensing module is configured for attachment to the washing machine (see paragraph [0013, see Fig. 5]).  

Claims 4, 10, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over McNabb in view of Mills and further in view of Meir Bartur  (6,004,020 – hereinafter Bartur).
Re Claims 4, 10, and 13:McNabb in view of Mills teaches the device of claim 1, but fails to teach wherein the opening in the storage module is provided with a closure.  

Bartur further in view teaches wherein an opening in a storage module is provided with a closure (see col. 5 lines 30-36).  Re Claim 10: Bartur teaches wherein a dispensing mechanism is configured to be connectable to a remote device (see col. 2 line 49 to col. 3 line 27).  Re Claim 13: Bartur teaches at least one additional storage module (at 80), wherein each storage module has an associated dispensing module (at 90), and wherein each storage module contains a different product (see Figs. 1-18) (Examiner notes the combination would be capable of providing multiple unit as suggested by Bartur in comparisons with McNabb and Mills and that McNabb and Mills teach the .

Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over McNabb in view of Mills and Bartur, and further in view of Virgil Lund  (US 2005/0232731 – hereinafter Lund).
Re Claims 5 and 6:McNabb in view of Mills and Bartur teaches the device of claim 4, but fails to teach wherein the closure comprises a pierceable membrane and the dispensing module is provided with a piercing element to piece the membrane.  

Lund further in view teaches wherein a closure comprises a pierceable membrane and a dispensing module (104, 174) is provided with a piercing element (196) to piece the membrane (see Figs. 1 and 11) (see Figs. 1-21).  Further Re Claim 6: Lund teaches wherein the piercing member (196) is in the form of a raised edge (see Fig. 10) surrounding an opening (see Figs. 6a-8b and 17).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of McNabb in view of Mills and Bartur with that of Lund to allow for contents of a protected container to remain protected until they are placed in operational condition.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over McNabb in view of Mills, Bartur, and Lund and further in view of Michael Anderson  (US 2008/0125704 – hereinafter Andersson).
Re Claims 7:McNabb in view of Mills, Bartur, and Lund teaches the device of claim 6, but fails to teach wherein the raised edge extends further on one side of the opening than an opposing side so as to provide a progressive cutting effect on the membrane.  

Andersson further in view teaches wherein a raised edge (at 12) extends further on one side of an opening than an opposing side so as to provide a progressive cutting effect on a membrane (see Figs. 4 and 5).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of McNabb in view of Mills, Bartur, and Lund with that of Andersson to provide a change in shape by way of design choice as commonly known within the art.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over McNabb in view of Mills, Bartur, and Lund and further in view of Sidawi et al.  (US 2018/0043048 – hereinafter Sidawi).
Re Claims 7:McNabb in view of Mills, Bartur, and Lund teaches the device of claim 6, but fails to an opposing side so as to provide a progressive cutting effect on the membrane.  

Sidawi further in view teaches wherein a raised edge (at 111, at 112) extends further on one side of an opening than an opposing side so as to provide a progressive cutting effect on a membrane (110) (see Figs. 1-6).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of McNabb in view of Mills, Bartur, and Lund with that of Sidawi to provide a change in shape by way of design choice as commonly known within the art.

Claims 8, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over McNabb in view of Mills and further in view of Boyer et al. (5,884,806 – hereinafter Boyer).
Re Claims 8, 15, and 16:McNabb in view of Mills teaches the device of claim 1, but fails to teach a sensor to detect the number of tablets which have actually been dispensed.  

Boyer further in view teaches a sensor to detect the number of tablets which have actually been dispensed (see col. 2 lines 1-15).  Re Claims 15 and 16: Boyer teaches wherein the sensor comprises an optical sensor, an IR sensor, or a contact sensor (see col. 7 lines 14-29 – connected to microprocessor).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to .

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over McNabb in view of Mills and further in view of Richard P. Laskey (3,081,267 – hereinafter Laskey).
Re Claim 12:McNabb in view of Mills teaches the device of claim 1, but fails to teach wherein each tablet has volume of between 800 and 2500 mm3.  

Laskey further in view teaches wherein each tablet has volume of between 800 and 2500 mm3 (see col. 2 lines 38-65).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of McNabb in view of Mills with that of Laskey to provide a particular product as seen fit for a particular purpose.  Examiner further notes that one of ordinary skill in the art is expected to routinely experiment with the parameters, especially when the specifics are not disclosed, so as to ascertain the optimum or workable ranges for a particular use.  Accordingly, it would have been obvious through routine experimentation and optimization, for one of ordinary skill in the art to modify their invention to include the most optimum results and efficiency necessary for their particular invention since it has been held where the general conditions of a claim are .  

Claims 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over McNabb in view of Mills and Boyer and further in view of Aquilonius et al. (US 2011/0295416 – hereinafter Aquilonius).
Re Claim 17:McNabb in view of Mills and Boyer teaches the device of claim 8, but fails to teach wherein the sensor is configured to determine when the storage module is empty.

Aquilonius further in view teaches wherein the sensor is configured to determine when the storage module is empty (see claim 6).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of McNabb in view of Mills and Boyer with that of Aquilonius to reliably recognize the dispensing conditions of a device for optimal performance.  (Examiner further notes that McNabb teaches detecting when substantially empty see paragraph [0034]). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELVIN L RANDALL, JR. whose telephone number is (571)270-5373.  The examiner can normally be reached on M-F: 9:00 am-5 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651                                                                                                                                                                                                        


/K.L.R/Examiner, Art Unit 3651